Defendant was convicted of the crime of robbery in the first degree and was sentenced to State prison for an indeterminate term of thirty to sixty years plus five to ten years additional for being armed. Judgment of conviction of the County Court of Kings county reversed on the law and the facts and a new trial ordered. We are of opinion that the identity of the appellant as one of the perpetrators of the crime was not established by the People beyond a reasonable doubt. Lazansky, P. J., Hagarty and Scudder, JJ., concur; Kapper and Davis, JJ., dissent and vote to affirm.